Exhibit 16

USWGO
QANON // DRAIN THE SWAMP

PETITION FOR WRIT OF HABEAS CORPUS
MARTINSVILLE GENERAL DISTRICT COURT CASE NO. C18-3138
MARTINSVILLE CIRCUIT COURT CASE NO. CR19000009-00

   

Exhibit in attachment to “BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
WRIT OF HABEAS CORPUS”

Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Pane 1 of 14
Exhibit 0

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

MARTINSVILLE VIRGINIA CIRCUIT COURT CASE NO. CR19000009-00

   

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
MIDDLE DISTRICT OF NORTH CAROLINA

Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Pane ? of 14
Evidence to Martinsville Police explaining why indecent exposure

Finalized: Thursday, July 18, 2019 - 11:14 PM

 

ATTN: Police Chief G. E. Cassady — Carbon Copy should be made for: Sgt. R. D. Jones
Martinsville Police Department

55 West Church St, Martinsville, VA 24112

Phone #: 276-638-8751

Fax #: 276-403-5306

Certified Mail tracking no.: 7017-2680-0000-5750-9122

Return receipt tracking no.: 9590-9402-3527-7275-7497-41

 

 

ATTN: Police Chief G. E. Cassady; CC: Sgt. R. D. Jones
Dear Hon. Police Chief of Martinsville, Virginia,

I would like to respectfully reach out to your Police Department to bring evidence to
your attention which will explain a lot of things and resolve the issue of indecent’
exposure which your officer Sgt. R. D. Jones had arrested me-for on September 21,
2018, General District Court case no. C18-3138, and Circuit Court case no.
CR19000009-00. This case has also been the cause of many pleadings being filed on and
after Documents #152 on federal court case no. 1:13-cr-435-1, Middle District of North
Carolina, concerning the indecent exposure charge.

I also apologize for saying a few cuss words to Sgt. R. D. Jones last year. I have had the
diagnosis of Autism Spectrum Disorder (a neurological and mental disorder) for a long
time and even have a handicap placard in the Virginia DMV system in Martinsville, as
proof of my Autism. However my letter isn't to only inform you of proof conceming my
Autism in the Virginia DMV records, but that I wish to present evidence of carbon
monoxide gas poisoning which affected me and Roberta Hill (my mother) prior to me
being arrested on September 21, 2018. The evidence comes from different sources.
Whether the man in the hoodie had existed or whether it was an hallucination caused by
the Carbon Monoxide (“CO”) gas poisoning, it would give your police department better
clarification on why Brian David Hill had made contradictory and/or confusing
statements back on September 21, 2018.

Set. R. D. Jones was right when he told me that there was more to the story. The proof is
now in your hands, that I was a victim of CO gas poisoning since November, 2017. The
time of the toxin accumulating in the bloodstream can cause real brain damage, and can
lead to inappropriate behaviors, hallucinations, psychosis (that the person makes a claim
that cannot be based on reality), mental confusion, Sinus Tachycardia, abnormally high

9590-9402-3527-7275-7497-41 — Pages | of 9 —7017-2680-0000-5750-9122

Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Pane 3 of 14

 
White Blood Cell (“WBC”) count, abnormally high Mean Platelet Volume (“MPV”),
and can cause erratic or abnormal type behaviors and/or even chances in behavior.

T would also like to thank your police department, even though they didn't understand
why I was naked due to lack of evidence giving a clear proven explanation for why I
was out naked, for'arresting me and here is why. Had J not been taken out of my
apartment and thrown in jail, I would have still suffered more of the carbon monoxide
gas and either would have died or suffered enough brain damage to. become mentally
retarded. I never would be able to live life outside of a hospital or medical facility again
had I remained in carbon monoxide poisoning. Luckily, after I was arrested, my mother
[who was my caregiver through the Medicaid medical waiver} was forced to work a
regular warehouse job where she’ wasn't home most of the day, each day. So she wasn't
around the carbon monoxide gas 24/7 but she still had exposure to such gas in the upper
apartment.

The carbon monoxide would explain the weird behavior on September 21, 2018. It
doesn't make sense for somebody to be walking out butt naked on a hiking trail at night
when wild animals including bears and coyotes were out and can kill an unarmed
civilian, especially a naked unarmed civilian. I have type 1 brittle diabetes. I could have
died of diabetic low blood sugar which could cause a seizure, I was alone on the hiking
trail (except for what I presumed to be a man wearing a hoodie, he may be real, he may
be a hallucination which I had perceived was real), with brittle Type 1 diabetes, I make
statements on federal court record to having blackouts of my memory, stating that I
thought I was drugged around the time I met the man wearing the dark hoodie, I was
making contradictory statements towards Sgt. R. D. Jones of law enforcement causing
him to personally feel that I was some kind of liar, when in reality carbon monoxide
poisoning can have you feeling like you're being watched when you're not or having you
see things that other people do not see.

I list all proofs in the following Order of Exhibits:

Exhibit 1) 1-Page typed letter statement from chimney expert witness Pete
Compton — Explains that on the date of January 30, 2019, he found evidence of
carbon monoxide gas exposure in Apartment 2 and Apartment 1 of 310 Forest
Street, Martinsville Virginia, and removed the source of the carbon monoxide gas.
The source was metal tin blocking the chimney flues, causing the natural gas
appliances (gas water heater and gas boiler/furnace) to exhaust gas into both
apartments rather than up the chimney. Causing real damage to the home, and

9590-9402-3527-7275-7497-4] — Pages 2 of 9 — 7017-2680-0000-5750-9122

Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Page 4 of 14
possibly causing bodily damage and/or brain problems to Brian David Hill and
Roberta Hill. Total of 1-page.

Exhibit 2) Two pages of laboratory results from Sovah Hospital Martinsville
medical records from November 19, 2017. One page of ECG reading showing;
evidence of Sinus Tachycardia (“HILL, BRIAN ID: 000370912, 19-Nov-2017
10:06:44 Memorial Hospital of Martinsville”). The other page was Lab Data
Results (“MM00370912 MM7805836274 SOVAH Health - Martinsville”, “Lab
Data Results - Page 1/3 Job 12468 (07/02/2019 14:03) - Page 28 Doci# 9”).
Showed abnormally high WBC and MPV levels, as well as abnormal high blood
pulse of 105 Beats Per Minute, Usually heart rate goes up when your out jogging,
but Brian wasn't jogging because Brian fell and hit his head on the desk in his
office after he fell unconscious. Then Brian was able to get up while unconscious,
with blood dripping down from his head with an open wound, blood dripped all
over the floor and blood was all over his bedroom pillow. Brian's mother found
him in his bed, with blood on the pillow with low blood sugar and had called 911.
Brian took 4 hours to complete his Obsessive Compulsive Disorder (“OCD”)
hand washing routine and body washing routine before he was able to get to the
Emergency Room at the hospital. The hospital prematurely released him that day
without informing Brian of the laboratory results and without informing Brian of
the Sinus Tachycardia. Doctor was not informed either, so the abnormal readings
were sitting in the medical records until June, 2019. 1-page discharge instructions
also included (“MM00370912 MM7805836274 SOVAH Health — Martinsville”,
"Discharge Instructions - Scanned - Page 1/3 Job 12468 (07/02/2019 14:03) -
Page 13 Doc# 6”, “MM00370912 MM7805836274 SOVAH Health —
Martinsville”, "Discharge Instructions - Scanned - Page 2/3 Job 12468
(07/02/2019 14:03) - Page 14 Doc# 6”). Note for police: Sinus Tachycardia type
abnormal blood pulse was discovered in the “vital signs”, around 9:08AM the
blood pulse reading for a resting blood pulse was “118” (page not included to
condense different proofs without too many pages, if any police officer would like
the entire medical record, they may contact Brian D. Hill or Sovah Hospital of
Martinsville, Virginia). Total of 4-pages.

Exhibit 3) 5 pages from a “Carbon monoxide poisoning (acute)” research study
from the National Institute of Health which is a federal government organization.
Mentions symptoms of carbon monoxide (BMJ Clin Evid. 2008; 2008: 2103.
Published online 2008 Jul 23. PMCID: PMC2907971, PMID: 19445736). Total of

5-pages.
Exhibit 4) 2 page excerpt from “TRANSIENT CARDIAC DYSFUNCTION IN

\
9590-9402-3527-7275-7497-41 — Pages 3 of 9 - 7017-2680-0000-5750-9122

Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Page 5 of 14
ACUTE CARBON MONOXIDE POISONING?” a medical research study in
regards to a victim of carbon monoxide poisoning. Total of 2-pages.

Exhibit 5) 4-page “Detection of neutrophillymphocyte ratio as a serum marker
‘associated with inflammations by acute carbon monoxide poisoning” backed by 5
research studies including a state hospital (Mustafa Karabacak, Kenan Ahmet
Turkdogan, Abuzer Coskun, Orhan Akpinar, Ali Duman, Mucahit Kapci2, Sevki
Hakan Eren, Pimar Karabacak). Journal of Acute Disease 2015; 4(4): 305-308.
Total of 4-pages.

{

Exhibit 6) 2-page report from the Centers for Disease Control and Prevention
(“CDC”) titled the “CDC - NIOSH Publications and Products - Controlling
Carbon Monoxide Hazard in Aircraft Refueling Operations (84-106)”. Relevant to
carbon monoxide as it mentions the generalized symptoms of carbon monoxide
(“CO”) gas poisoning. Total of 2-pages.

Exhibit 7) Three anonymous greeting cards (possibly with an intent to annoy,
harass, or intimidate) and one anonymous threatening greeting card from an
unknown assailant or assailants who sent the four mailings from Tennessee with
no return address. Total of 20-pages. .

Exhibit 8) 4 Pages of evidence in regards to proof of mental confusion while in
Martinsville City Jail. Two envelopes meant to be sent to a Greensboro, NC
federal building, was instead sent to the Greensboro federal building in
Martinsville, VA, when Martinsville has no federal buildings. The other mailing
was sent to the city farm instead of “55 West Church Street”. All three mailings
were returned to sender because the addresses didn't make any sense. Total of 4-

pages.

Exhibit 9) 6 pages from Piedmont Community Services, a month after Brian
David Hill was jailed in Martinsville City Jail for the charge of indecent exposure,
Brian was diagnosed by forensic psychiatrist Dr. Conrad Daum as to having
exhibited psychosis and delusions. Psychosis (as shown in Exhibit 3), is a
symptom of carbon monoxide gas poisoning. Total of 6-pages.

Exhibit 10) Proof of medical neglect from Sovah Hospital in Martinsville
(formerly Martinsville Memorial Hospital). They drawn blood and was going to
do a “blood count” test which would have again possibly shown an abnormally
high White Blood Cell count and high MPV levels, had the test been conducted.
Instead the blood was wasted and the ordered tests were to be deleted from the

9590-9402-3527-7275-7497-41 — Pages 4 of 9 ~ 7017-2680-0000-5750-9 122

Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Pane 6 of 14
chart. Then the hospital released patient Brian David Hill way too early to the
custody of Martinsville Police, leading to the wrongful imprisonment of Brian
David Hill and led to the carbon monoxide levels never being found out. 7 pages
of Hospital record, dated September 21, 2018 (RN: MM00370912, Account«:
MM7806761243). Note for police: Sinus Tachycardia ("MM00370912
MM7806761243 SOVAH Health - Martinsville", "ED Physician Record -
Electronic - Page 2/4 Job 23328 (05/17/2019. 13:34)- Page 5 Doc# 2") type
abnormal blood pulse was discovered in the “vital signs” The first blood pulse
reading around 4:09AM was “119” for a resting pulse, then around 5:01AM the
last resting blood pulse reading was “106”. Any blood pulses above 100 beats per
minute is “sinus tachycardia”. Sinus Tachycarda means that there is a medical
problem in the body, and doesn't necessarily mean a heart problem but can
increase the risk of a heart attack or stroke. I was released to Martinsville City Jail
while medical records admitted that I had sinus tachycardia before I was arrested
after being transported to the Hospital after police handcuffed me. Total of 7-

pages.

Total of 55 pages for all Exhibits. The Exhibit with the most pages is the greeting cards
evidence because the writer of those greeting cards who threatened to commit a
“controlled action” against Brian D. Hill's mother Roberta Hill sounds like some kind of
religious psychopath who wants Roberta to stop the YouTube videos and books. A threat
is a threat and threatening to do something to somebody to stop their freedom of speech
is against the law.

It should also be noted that evidence had been mailed to the Martinsville Circuit Court
in regards to both federal court affidavits (declarations) in regards to the story about the
man wearing the hoodie and carbon monoxide poisoning.

Document Seq. 4, 01/23/2019, MOTION TO ADMIT EVIDENCE

Document Seq. 7, 04/08/2019, MOTION TO FILE EVIDENCE BEFORE TRIAL

Document #153 in case no. 1:13-cr-435-1, Middle District of North Carolina, contained
statements of Brian David Hill in 2018 having memories blacked out, feeling of being
drugged, feeling afraid to sleep in his bed but yet kept his doors unlocked as if needing
to escape the house out of fear that something wasn't right. If you have access to a copy
of this federal filing which should have been filed with the Circuit Court earlier this
year, you will notice that the hand writing was very sloppy compared to other pro se
filings.

9590-9402-3527-7275-7497-41 — Pages 5 of 9 -7017-2680-0000-5750-9122

Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Pane 7 of 14
The truth must be brought out to your Police Department before it is too Jate. It is
morally and ethically wrong to force a trial by jury for a charge of indecent exposure
when there is enough cumulative evidence showing different symptoms of CO gas
poisoning, evidence of CO residue in and around the chirnney of 310 Forest Street
Apartments found by material expert witness Pete Compton. This is enough evidence for
any reasonable juror to want to throw the charge out.

Your police department isn't at fault for the medical neglect, but that it was Sovah
Hospital in Martinsville, Virginia, that discharged me to police custody way too early
and caused me to appear to look like a liar, I misunderstood as I didn't understand that I
had carbon monoxide poisoning with sinus tachycardia, so I had wrongfully cussed out
Sgt. R. D. Jones on September 21, 2018. I am sorry about that, the Hospital staff were
the ones in the wrong for releasing me when they saw that I had a blood pulse rate of -
over 100 which is sinus tachycardia but released me to jail without further testing, and
the hospital's failure on November 19, 2017, is the sole cause for what led up to my
indecent exposure behavior because they knew that I had exhibited 3 different problems
(abnormal WBC, abnormal MPV, Sinus Tachycardia, didn't even let my Medical Doctor
know) and failed or refused to keep me confined to the hospital bed unti! further lab tests
were done to determine as to why I had abnormal blood.cell counts and Sinus
Tachycardia which can all be caused together by carbon monoxide gas poisoning
exposure.

On September 21, 2018, the hospital was going to order different lab results after blood
was drawn, but they refused the responsibility of conducting the lab work for the blood
drawn into vials, and forced the Police Department to have the burden of testing me for
possible drugs, alcohol, and abnormal blood cell count. The Police Department has no
laboratory results from what I understand when J had asked my former attorney Scott
Albrecht to find the laboratory results, so the hospital failed and refused (by their
excuses) to do a thorough lab-work and examination to determine medical-wise as to
why I was found butt naked on the Dick and Willie hiking trail during the night and had
sinus tachycardia level readings.

I do-not blame anybody in Martinsville Police Department for refusing to hear my
: story or misunderstood and thought I was a liar due to me making contradictory
statements while I was interviewed as to why I was butt naked on the Dick and Willie
hiking trail on September 21, 2018. I do not blame your Police Department for assuming
that I was lying and didn't want to believe my story, because I myself did not know that I
was under carbon monoxide poisoning. I said the F-word out of frustration to Sgt. R. D.
Jones for not believing my story, not understanding why exactly I was sounding
contradictory. Now that I know it was carbon monoxide poisoning, it explains my

9590-9402-3527-7275-7497-41 — Pages 6 of 9 — 7017-2680-0000-5750-9122

Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Pane 8 of 14
behavior and a lot of things.

As far as all your officers were aware, I was dazed and/or confused while naked, I
had cuts and abrasions all over my body, I had sinus tachycardia with a resting blood
pulse reading of “119” on the day that I was jailed, I was prematurely released from the
hospital without conducting the proper laboratory work to determine why I was. butt
naked on a hiking trail at night, and making contradictory statements because I had
mental confusion. The man in the hoodie may have been a hallucination, it may not be,
but the fact that I was making confusing statements to Sgt. R. D. Jones and then cussing
him out when I haven't ever cussed out law enforcement before, shows behavioral
abnormality. When I was given the mental evaluation ordered by the General District
Court in November, 2018, the carbon monoxide would have been out of my
body/system around that time, so the psychologist that evaluated me would never have
seen any of the symptoms of carbon monoxide unlike the diagnosis of “psychosis” by
Dr. Daum of Piedmont Community Services, as he had evaluated me and diagnosed me
with “psychosis” closer to the time that I was arrested. So for the psychologist in
November to say that I was competent to stand trial and was competent at the time of the
offense, did not take any of the issues I had raised into account. Therefore that mental
evaluation of November 2018 is no longer valid and a new evaluation should be
. conducted by the Circuit Court if the Commonwealth Attorney wishes to continue the
jury trial. That 2018 evaluation had not known about the sinus tachycardia, and all other
cumulative evidence which altogether paints a pretty convincing picture of carbon
monoxide poisoning, did not know about the mental confusion where three letters were
sent to the wrong addresses and were returned to sender before Brian David Hill was
given a diagnosis of “psychosis” and delusions.

These are the carbon monoxide symptoms I had exhibited while I had been exposed to
Carbon Monoxide gas in my apartment: (1) Sinus Tachycardia; (2) abnormally high
White Blood Cell count; (3) abnormally high Mean Platelet Volume level; (4) abnormal
high heart rate of 105 Beats Per Minute for a resting heart pulse rate; (5) Psychosis; (6)
possible hallucinations; (7) mental confusion; (8) impulsive or inappropriate behavior
(personality changes) which was not normally exhibited; and (9) loss of consciousness
on November 19, 2017. I also remember that there were times when I may have had

" “Urinary incontinence” because when I was coughing or sneezing some urine went into
my underwear even though at the time I did not have to run to the bathroom. I never
thought that was also another symptom of CO gas poisoning, I assumed that it was high
blood sugar. Exhibit 3 mentions “incontinence”.

Also note to Police: Witness Stella Forinash and Kenneth Forinash had witnessed my
mother Roberta Hill's head was shaking a lot, which looks like she had Parkinson's

9590-9402-3527-7275-7497-41 — Pages 7 of 9 —7017-2680-0000-5750-9122

Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Page 9 of 14
disease. So my mother had exhibited the symptom of “Parkinsonism” as documented in
Exhibit 3.

So I have up to at least 8 or more symptoms of carbon monoxide, and that doesn't
include the testimony from Pete Compton. He is willing to be questioned by your Police
Department and Commonwealth Attorney in regards to my home being exposed to
possibly up to dangerous amounts of CO gas. When exposure is for many months, it can
deteriorate someones health and mental state.

The attached evidence and explanation in this letter shall be more evident, clear,
and believable compared to my September 21, 2018 statements about a man wearing a
hoodie. There may still be a man wearing a dark hoodie, as Exhibit 7 showed that my
mother had received a threatening greeting card where a “controlled action” would be
conducted against her if she had not cease her writings and YouTube videos. Whatever
the case may be, there is more to the story, and I didn't even know on September 21,
2018, that I was under carbon monoxide poisoning. My apologies to officer R. D. Jones.

Had J known about the carbon monoxide poisoning in November 2017 when I had
abnormal lab results, I would have taken steps to evacuate my home until the Henry
County Fire Marshal and inspectors and the Fire Department would have been notified,
investigated the carbon monoxide, and would have rid the home of the poison/toxin
_ before I would move back into my apartment. That would have prevented me from
engaging in the act of being naked on the Dick and Willie hiking trail on September 21,
2018, and thus the charge of indecent exposure never would have been filed against me.
The hospital of Sovah Hospital in Martinsville is to blame for not preventing what led
up to my abnormal behavior on September 21, 2018, for failing and refusing to
thoroughly conduct further laboratory tests which would have led to the discovery of
carbon monoxide fevels in my body. Because the hospital failed to investigate why I had
dangerously high white blood cell count in November 2017 after my severe fall in
November (could have been cancer, an infection, etc etc) and Sinus Tachycardia, they
failed to find the levels of carbon monoxide and thus put me wrongfully under criminal
liability of indecent exposure on September 21, 2018. Sovah Hospital is responsible for
all of my suffering that was caused by me being under carbon monoxide poisoning, I
shouldn't be imprisoned as a result of this wrongful charge of indecent exposure which
would be an insult to justice.

Therefore I present this evidence, all attached evidence, to your Police
Department pursuant to the criminal investigation and charge of indecent exposure on

September 21, 2018. This evidence will also be forwarded to the L. Richardson Preyer
Federal Building and United States Courthouse to file as evidence pertinent to the

9590-9402~-3527-7275-7497-41 — Pages 8 of 9 — 7017-2680-0000-5750-9122

Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Page 10 of 14
Supervised Release Violation charge, and may also be filed as evidence in the Circuit
Court in a new pro se motion to Admit Evidence for the Jury Trial.

lam sorry I didn't notify you about this issue earlier, but | wanted to gather as
much proof as humanly possible before mailing it all to you. | am retaining a copy of
this evidence for the record and will be filed with the Federal Court as well. I hope that
you can reopen the investigation into the indecent exposure and place this evidence in
your investigative file for that case.

Thank You, God Bless America

Signed, 34

Brian D. Hill

Former U.S.W.G.O. Alternative News reporter
Phone #: 276-790-3505

Mailing Address: 310 Forest Street, Apartment |, Martinsville, Virginia 24112

  

QANON — DRAIN THE SWAMP

Amazon: The Frame Up of Journalist Brian D. Hill
Stanley's 2255 blog: JusticeFor US WGO.wordpress.com
Brian D. Hill asks President Donald John Trump and QANON for help

— Exhibits Attached Hereto —

9590-9402-3527-7275-7497-41 — Pages 9 of 9 — 7017-2680-0000-5750-9 122

Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Page 11 of 14
 

    

SENDER: COMPLETE THIS SECTION

®@ Complete items 1, 2, and 3.
@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
Aaa or on the front if space permits. _

1 Ae Somat D. Is delivery address different from item 1? [1 Yes
ATTN: Chief G. E. Cassady if YES, enter delivery address below: + [] No

Martinsville Police Department
55 West Church St.
Martinsville, VA 24112

  
    

A. Signature
0 Agent
x CO Ada
B. Recelved by (Printed Name) C. Date of Delivery

  

 

 

 

 

 

 

 

 

 

 

 

7 , 3. Service Type Cl friorty ed Expreee®
VUOMCTOV AV AGT) gi ct ntry SR
9590 9402 3527 7275 7497 41 inet ee (1 Retum Receipt for
2. Article Number (Transfer from service labe) 5) Collect on Detvery ietioted Delivery 2 ne iin
70L? 2680 OO00 $750 S122 (Seren eet ces Restricted Detivary

 

: PS Form 3811, July 2015 PSN 7530-02-000-9053 Domestic Return Receipt:
i

ru
'

Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Page 1? of 14
USPS TRACKING #
First-Class Mail
Postage & Fees Paid
USPS
Permit No. G-10

9590 9402 3527 7275 749? 4b

United States * Sender: Please print your name, address, and ZIP+4® in this box*

Postal Service | ;
MEhERO) Gian D. hill
310 Forest Street, Apt.1 9/97

Martinsville, VA 24112

 

 

-—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Page 13 of 14
o000 5750 9122

7017 2b80

  
 
 
 

U.S. Postal Service

CERTIFIED MAIL” RECEIPT

 

 

 

Postage Fiat! =.
henvexsreater-ee———| Osram a 9/20194

ATTN: Chief G. E. CREAdy

alae Martinsville Police Department
55 West Church St.
Martinsville, VA 24112

= du i 9 2019 = |

MARTINSVILLE
1123 SPRUCE ST
MARTINSVILLE, VA 24112-9998
§15652-0362
(800) 275-8777
ONT 09: 12 ie

Product Oty Unit

Includes up to $50 insurance

Text your tracking number to 28777
(2USP5) to get the latest status.
Standard Message and Data rates may
apply. You may also visit www.usps.com
USPS Tracking or cal} 1-800-222-1811.

Save this receipt as evidence of
insurance. For information on filing
a insurance claim go to

https: //www.usps .com/help/claims.htm

Preview your Mai |
Track your Packages
Sign up for FREE @

wow. informeddel i very.com

All sales final on stamps and postage.
Refunds for guaranteed services only.
Thank you for your business.

HELP US SERVE YOU BETTER

TELL US ABOUT YOUR RECENT
POSTAL EXPERIENCE

Go to:
https: //postal exper i ence.com/Pos

840-5250 -0004-003-00041~-12438-02

or sGar this code with
Our

 

Case 1:13-cr-00435-TDS Document 221-17 Filed 11/20/19 Page 14 of 14

Price

Price

PM 1-Day 1 $7.35 $7.35
(Domestic)

(MARTINSVILLE, VA 24112)

/  (Weight:0 Lb 13.30 Oz)

' (Expected Delivery Day)

~ (Saturday 07/20/2019)

Return Receipt $2.80
(USPS Return Receipt #)
(9590940235277275749741 )

Cert Mail RstrDel $8.30
(Recipient name)

: (G E CASSADY)

7 (USPS Certified Mail #)

* (70172680000057509122)

Total: $18.95

Cash $20.00

Change ($1.05)
